DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ RCE filed on January 11, 2022 and since the applicant has not submitted a claim list and a Remarks with the RCE application submission, the claim list and the Remarks latest submitted on December 2, 2021 are considered in the following office action and wherein the Applicant has amended claims 1, 9-10, 19, cancelled claims 4, 13, 20.
In virtue of this communication, claims 1-3, 5-12, 14-19 are currently pending in this Office Action.
With respect to the objection of claims 10-12, 14-19 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 2 of page 6 in Remarks filed on December 2, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of claims 10-12, 14-19 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-3, 5-12, 14-19 under 35 USC §112(b), as set forth in the previous Office Action, the claim amendment, and the argument, see the argument at paragraph 2 of page 6 in Remarks filed on December 2, 2021. Therefore, the rejection of claims 1-3, 5-12, 14-19 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Office appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from 

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 19 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 recites “acquire, at a head unit on a vehicle, a set of training data from microphone signals from at least one microphone on the head unit and microphone signals form a microphone on a mobile device”. However, the original disclosure, including original claims and drawings, has nowhere to disclose a sufficiently definite structure and written description in sufficient details for performing the claimed function above. For example, the original spec merely disclose “In order to be able to handle a wide range of additive noises in 
Claim 19 further recites “align the starting points of the microphone signals from the at least one microphone on the head unit and the microphone on the mobile device” which is not supported by the original disclosure, for example, the specification reads “the mixed noisy speech signals from the two microphones may be further synchronized in the head unit 250 by detection and alignment of the starting points of the signals from different microphones. The detection of the starting points of the speech signals may be performed by detecting the distinct change of the signals, such as the distinct change of the power or the energy of the signals. For example, the energy detection method may be used to detect the starting points. The detection and alignment of the starting points of the speech signals from different microphones will improve the accuracy of the subsequent source separation and the noise reduction processes (USPGPub 20200294522 A1, para 60)”, i.e., align “microphone signals” from different “microphones”, i.e., “a microphone on the head unit” and “a microphone on the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-7, 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 recites “at least one of the microphone signals before …” and wherein it is unclear whether “the microphone signals” herein is referred back to “microphone signals sent from at least two microphones” to be synchronized as recited in parent claim 1, ln 2 or “microphone signals sent from the at least two microphones” to be aligned with “the starting points”, and thus, renders claim indefinite. 
Claim 7 recites training iteratively the parameters of the neural network according to he speech feature of training data and the initiation parameters” and wherein the term “the parameters of neural network” has an insufficient antecedent basis for the limitation and which causes confusing because it is unclear what “the parameter of the neural network” is referred to and it is unclear how “the parameters” is trained “according to the speech feature of training data and the initiation parameters” and thus, renders claim indefinite.
Claim 16 is rejected for the at least similar reason as described in claim 7 above since claim 16 recites similar deficient feature as recited in claim 7.
Claim 19: recites “acquire, at a head unit on a vehicle, a set of training data from microphone signals from at least one microphone on the head unit and microphone signals form a microphone on a mobile device; detect an energy of each of microphone signals from …;define a starting point for each of the microphone signals by detecting a distinct change in energy of the signals from each microphone; align the starting points” and then recites “extract speech feature for the training data; determine a set of initiation parameters for the … network; and iteratively train the parameters of the neural network according to the speech feature of training data and the initiation parameters” which are confusing because (1) it is unclear whether the subject matter of claim 19 is intended to recite “align” “microphone signals” or to “train” “the parameters of the neural network” by “microphone signals” and it appears that two subject matters “align” and “train” are unrelated except using “microphone signals”; (2) claim 19 further recites “define a starting point for each of the microphone signals by detecting a distinct change in energy of the signals form each microphone” and it is unclear whether “microphone signals” (plurality) is referred to one of “microphone on the head unit” and “a microphone on the mobile device” or both of “the microphone on the head unit” and “the microphone on the mobile device”, i.e., microphone signal (singular) from the microphone on the head unit and microphone signal (singular) from the microphone on the mobile device, and it is unclear whether the claimed “each microphone” is the same as or different from “at least one microphone on the head unit and a microphone of the mobile device” and it appears that “microphone signals” is referred to one of “microphone on the head unit” and “microphone on the mobile device” and then “align the starting points” is referred to two 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10, 12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan et al (US 20090238377 A1, hereinafter Ramakrishnan, IDS submitted on June 9, 2021) and in view of references Du et al (US 20160189730 A1, hereinafter Du) and Jeong et al (US 20090141908 A1, hereinafter Jeong).
Claim 1: Ramakrishnan teaches a system for speech enhancement (title and abstract, ln 1-11, a system in fig. 1 and an embodiment in figs. 8, 10), comprising: 
a time synchronization unit (including delay compensation 404, sampling Rate compensation unit 406, in fig. 8) configured to synchronize microphone signals sent from at least two microphones (compensating a natural delay td of the primary microphone signal from headset to the mobile device with respect to the secondary microphone signal collected at the mobile device, para [0037]; delay compensation, para [0060]; td is determined according to fig. 5; compensating data rate difference, para [0061], i.e. synchronization between the two microphone signals);

a noise reduction unit (including post processing 974 in fig. 10) including a feature extraction unit configured to extract a speech feature of the separated speech signal (a gain value derived and applied to each of frequency bin to enhance its voice quality and further remove ambient noise, para [0081]) and output a clean speech feature (achieving a higher level noise reduction and output a speech signal from the 976 to have higher level noise reduction, i.e., cleaner speech signal in fig. 10).
However, Ramakrishnan does not explicitly teach wherein the noise reduction unit also includes a neural network configured to receive the speech feature and does not explicitly teach wherein the time synchronization unit detects a distinct change in energy of each microphone signal to determine a starting point and aligns the starting points of the microphone signals sent from the at least two microphones.
Du teaches an analogous field of endeavor by disclosing (title and abstract, ln 1-10 and a system in fig. 6) and wherein a noise reduction unit is disclosed (including training stage, separation stage in fig. 6) including a feature extraction unit (including feature extracting module 403 in fig. 4A) configured to extract a speech feature of a mixture speech signal (received from a receiving module 402 in fig. 4A, as ; extracting a speech feature by the feature extracting module 403, para [0082]-[0083] and step 102 in fig. 1) and a neural network (including regression model in  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the feature of the feature extraction unit configured to extract the speech feature of the mixture speech signal and the neural network  configured to receive the speech feature, as taught by Du, to the noise reduction unit including the feature extraction unit configured to extract a speech feature of the separated speech signal in the system for speech enhancement, as taught by Ramakrishnan, for the benefits discussed above.
However, the combination of Ramakrishnan and Du does not explicitly teach wherein the time synchronization unit detects a distinct change in energy of each microphone signal to determine a starting point and aligns the starting points of the microphone signals sent from the at least two microphones.
Jeong teaches an analogous field of endeavor by disclosing a system for voice recording (title and abstract, ln 1-15 and a system in fig. 2; including voice recording, para [0005]) and wherein a time synchronization unit is disclosed in the system (an element 250 in fig. 2 and details in figs. 3A-3C) and configured to synchronize microphone signals sent from at least two microphones (MIC 2111 …, 211N in fig. 2; time delay is measured as τ2- τ1, …, τN- τ1 in fig. 3A; 2(t- τ2+ τ1), …,, eN(t- τN+ τ1) and synchronized to a start point of the e1(t) in fig. 3A), the time synchronization unit detects a distinct change in energy of each microphone signal to determine its starting point sent from the at least two microphones (each of microphone signals having a start point in fig. 3A, the starting points with start of sound wave occurring in fig. 3A, i.e., signal energy away from the zero inherently for each of signals e1(t), e2(t), …, eN(t) in fig. 3A, left side) and aligns the starting points of the microphone signals (aligning e2(t), …, eN(t) to the e1(t) in fig. 3A, right side, para [0072]-[0073]) for benefits of achieving an improvement in identifying sound source even though the sound source direction is the same direction as an interference noise source at a dedicated distance from the sound source (para [0007]-[0009]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the time synchronization unit and wherein the time synchronization unit detects the distinct change in the energy of each microphone signal to determine its starting point and aligns the starting points of the microphone signals sent from the at least two microphones, as taught by Jeong, to the time synchronization unit in the system for speech enhancement, as taught by the combination of Ramakrishnan and Du, for the benefits discussed above.
Claim 10 has been analyzed and rejected according to claim 1 above and the combination of Ramakrishnan, Du, and Jeong further teaches mapping the speech feature to a clean speech feature by a neural network (Ramakrishnan, outputting the speech signal from the 976 to have higher level noise reduction, i.e., clean speech and Du, acquiring a target speech 
Claim 3: the combination of Ramakrishnan, Du, and Jeong further teaches, according to claim 1 above, wherein one of the at least two microphones is provided in a portable device (Ramakrishnan, e.g., the primary microphone 106 on the headset and the secondary microphone 108 on the mobile device in fig. 1, para [0029]; and Jeong, mobile phone application, para [0005]). 
Claim 6: the combination of Ramakrishnan, Du, and Jeong further teaches, according to claim 1 above, a resample module (Ramakrishnan, sampling rate compensation 406 in fig. 8) for resampling at least one of the microphone signals before or after synchronization of the microphone signals (Ramakrishnan, after delay compensation 404, compensating sample slipping for data rate difference between the two microphone signals, para [0061]).
Claim 7: the combination of Ramakrishnan, Du, and Jeong further teaches, according to claims 1, 19 above, wherein a model in the neural network is determined in advance (Du, pre-trained in fig. 2) by: 
acquiring a set of training data (Du, acquiring a set of training data at step 201 in fig. 2); 
extracting a speech feature of the training data (Du, extract a speech feature of the training data at step 202 in fig. 2);
determining a set of initiation parameters for the neural network (Du, determining a set of initiation parameters for the regression model at step 204 in fig. 2; the regression model constructed by DNN, etc., para [0039]); and 

Claim 8: the combination of Ramakrishnan, Du, and Jeong further teaches, according to claim 1 above, wherein the neural network is a supervised deep neural network (Du, model parameters can be fine-tuned in a supervised way, para [0069]; each RBM can be stacked for the supervised training in next step, para [0072]). 
Claim 12 has been analyzed and rejected according to claims 10, 3 above.
Claim 15 has been analyzed and rejected according to claims 10, 6 above.
Claim 16 has been analyzed and rejected according to claims 10, 7 above.
Claim 17 has been analyzed and rejected according to claims 10, 8 above.

Claims 2, 9, 11, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan (above) and in view of references Du (above), Jeong (above), and Nishiwaki (JP 2008020872 A).
Claim 2: the combination of Ramakrishnan, Du, and Jeong further teaches, according to claim 1 above, wherein the time synchronization unit, the source separation unit, and the noise reduction unit are included in a device (e.g., mobile communication device MCD 104 executing a method of fig. 2, para [0048]). 
However, the combination of Ramakrishnan, Du, and Jeong does not explicitly teach that the mobile communication device MCD is a head unit of a vehicle. 
Nishiwaki teaches an analogous field of endeavor by disclosing a system for speech enhancement (title and abstract, ln 1-6 and fig. 1) and wherein a head unit of a vehicle is disclosed (dashboard 5 in figs. 1-2) and a processor is disclosed to perform sound source separation from the mixed audible signals (collected by microphones 4-7 into a driver voice signal S in fig. 1 and abstract) including a source separation unit (S14-S15 in fig. 4) and a noise reduction unit (S17-S21 in fig. 4, specifying which microphone is responding to the driver’s voice, para [0022]) for benefits of achieving an application of accurate speech recognition in vehicle for automation (para [0002]-[0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the head unit of the vehicle for speech enhancement, as taught by Nishiwaki, to the system for the speech enhancement, as taught by the combination of Ramakrishnan, Du, and Jeong, for the benefits discussed above.
However, the combination of Ramakrishnan, Du, Jeong, and Nishiwaki does not explicitly teach wherein the system including the time synchronization unit, the source separation unit, and the noise reduction unit, are included in the head unit of the vehicle.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention that placing the system for speech enhancement including variety of processing units in the head unit of the vehicle, seat back, or other portion would be a matter of designer’s choice, for example, placing the system in the head unit of the vehicle or attaching to the head unit of the vehicle for benefits of utilizing the given power supply provided by the vehicle, flexible arrangement of the system by attachment manner, and easier for a driver or passenger to operate (e.g., US 20140277650 A1 by Zurek et al, docking station 
Claim 9 has been analyzed and rejected according to claims 1-2 above, and the combination of Ramakrishnan, Du, Jeong, and Nishiwaki further teaches, a head unit of a vehicle (Nishiwaki, a dashboard 5 in a vehicle with microphones 4-7 in fig. 2) and wherein the time synchronization unit, the source separation unit, and the noise reduction unit are included in the head unit (Nishiwaki, speech separation processing unit 2, a speech recognition processing unit 3, and a navigation operation control unit 9 are included in the dashboard 5 in figs. 1-2, and wherein the navigation operation control unit inherently functions as time synchronization unit for synchronized to and report a real Greenwich time clock).
However, the combination of Ramakrishnan, Du, Jeong, and Nishiwaki does not explicitly teach wherein the portable device is synchronized with the head unit.
The Official Notice has been taken as an Admitted Prior Art APA because the applicant failed to traverse the examiner’s assertion of official notice applied in the previous office action, as set forth in the previous office action, that a portable device is synchronized to a vehicle through a head unit is notoriously well-known in the art before the effective filing date of the claimed invention for benefits of obtaining convenient controls to the vehicle via the mobile phone, data exchange, and sharing the resources between the vehicle and the mobile phone (e.g., US 20160050694 A1, mobile device synchronized with the vehicle head unit, para [0045]; US 20150138045 A1, synchronizing mobile phone with a vehicle head unit for displaying buttons and controllers, para [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the portable device is synchronized with the head unit of the vehicle, as taught by the well-known in the art, to the head unit including the time synchronization unit, the source separation unit, and the noise reduction unit in the system, as taught by the combination of Ramakrishnan, Du, Jeong, and Nishiwaki for the benefits discussed above.
Claim 11 has been analyzed and rejected according to claims 10, 2 above.
Claim 18 has been analyzed and rejected according to claims 12, 9 above.
Claim 19 has been analyzed and rejected according to claims 1 and the combination of Ramakrishnan, Du, Jeong, and Nishiwaki further teaches 
acquire, at a head unit on a vehicle (Nishiwaki, the dashboard with the microphone 5 in the vehicle in fig. 2), a set of training data (Du, acquiring a set of training data at step 201 in fig. 2) from microphone signals from at least one microphone on the head unit (Ramakrishnan, the microphone 108 at a mobile phone, and Nishiwaki, the microphone 5 of the dashboard in fig. 2) and microphone signals from a microphone on a mobile device (Ramakrishnan, microphone 106 on the headset 102 in fig. 1);
detect an energy of each of the microphone signals from at least one microphone on the head unit and a microphone on the mobile device (Jeong, each of microphone signals having a start point in fig. 3A, the starting points with start of sound wave occurring in fig. 3A, i.e., signal energy away from the zero inherently for pointing the start point for each e1(t), e2(t), …, eN(t) in fig. 3A, left side and the discussion in claim 1 above, and Nishiwaki, the microphone 5 deposited on the dash board, and microphone 6 is door microphone, para 12); 
1 …, 211N in fig. 2; time delay is measured as τ2- τ1, …, τN- τ1 in fig. 3A; microphone signals are shifted for by e2(t- τ2+ τ1), …,, eN(t- τN+ τ1) for alignment in fig. 3A, and thus, starting point for each of the microphone signals is inherency for determining the time delay τ2- τ1, …, τN- τ1 in fig. 3A);
align the starting points of the microphone signals from the at least one microphone on the head unit and the microphone on the mobile device (Jeong, aligning e2(t), …, eN(t) to the e1(t) in fig. 3A, right side, para [0072]-[0073], and Nishiwaki, the microphone 5 deposited on the dash board, and microphone 6 is door microphone, para 12);
extract a speech feature of the training data (Du, extract a speech feature of the training data at step 202 in fig. 2);
determine a set of initiation parameters for the neural network (Du, determining a set of initiation parameters for the regression model at step 204 in fig. 2; the regression model constructed by DNN, etc., para [0039]); and 
iteratively train the parameters of the neural network according to the speech feature of training data and the initiation parameters (Du, training iteratively the parameters according to the speech feature and the model initiating parameters at step 205 in fig. 2). 

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan (above) and in view of references Du (above), Jeong (above), and Jourjine (above).
Claim 5: the combination of Ramakrishnan, Du, and Jeong teaches all the elements of claim 5, including the source separation unit (discussion in claim 1 above), according to claim 1 except wherein the source separation unit is configured to perform a clustering algorithm multiple times to obtain a plurality of clustering results and select a best result from the plurality of clustering results.
Jourjine teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-11 and figs. 8-9) and wherein a clustering algorithm (cluster estimates via a cluster by mapping frequency components of x1(ω) corresponds to a nearest map between x1(ω)/x2(ω) and a cluster, including a step 4 in fig. 9, col 12, ln 39-47, etc.) is disclosed to be performed multiple times (iteratively at steps 1-7) to obtain a plurality of clustering results (estimates of the original sources to be overlapped, col 12, ln 47-52) and select a best result from the plurality of clustering results (the overlapping estimates of the original sources are multiplied by a weighting window and summed to yield the C final source estimates, col 12, ln 52-55) for benefits of achieving an effective sound source separation even though the number sound sources is more than the number of pickup devices (col 4, ln 38-42) with less assumptions to the audio signal (col 1, ln 58-66) and less computation complexity (col 2, ln 44-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the function of the time synchronization unit and wherein the source separation unit is configured to perform the clustering algorithm multiple times to obtain the plurality of clustering results and select the best result from the plurality of clustering results, as taught by Jourjine, to the time synchronization unit in the system, as taught by the combination of Ramakrishnan, Du, and Jeong, for the benefits discussed above.
Claim 14 has been analyzed and rejected according to claims 10, 5 above.

Response to Arguments

Applicant's arguments filed on December 2, 2021 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to at least claims 1, 10, 19, a response is considered necessary for several of applicant’s arguments since references Ramakrishnan, Du, and Jeong will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of claim 1 under 35 U.S.C. 103(a), the applicant argued that Jeong does not teach "a time synchronization unit that is configured to synchronize microphone signals sent from at least two microphones" because Jeong “teaches a distance-based approach to time synchronization, and in fact teach away from ... claimed method of detecting a change in the signal energy to synchronize the microphone signals" and because Jeong “teaches a direction/distance-based method for synchronization", specifically, Jeong’s disclosure is “based on a sound source direction and distance, see FIG. 2, ref. nos. 250 and 230. ... The microphone output signals have different sound attenuation rates according to distances and by using distance relationships according to frequencies of the sound source signals of the microphone output signals generated in operation, distances from the microphones to the sound source from which the sound source signals are emitted are calculated" and "Jeong's teachings are directed to calculating a direction of a sound source input through a microphone to calculate a distance from the microphone to the sound source and that it does not teach or suggest time synchronization of microphones that is energy-based as taught and claimed by 
In response to the argument above, the Office respectfully disagrees because Jeong does not only discloses calculating a distance represented by an energy ratio (formula 5), but also clearly teaches detecting a distinct change of the energy of the microphone signals through estimating a sound source direction theta (formula 5, figs. 3A-3C), i.e., Jeong’s direction or distance calculations are based on detecting a distinct change of the energy of the microphone signals, and further determining starting points in the microphone signals (e1(t), e2(t), ..., eN(t) offset each other by τN- τ1 in fig. 3A) based on detecting the distinct change of the energy of the microphone signals (points started at the waveform coming out in fig. 3A) and aligning ( synchronizing) the microphone signals from both microphones by shifting each of individual microphone signals in a time line (the right side of fig. 3B), which is essentially consistent with the argued feature above. In other words, Jeon’gs direction or distance is based on determining start points by identifying the energy change of the microphone signals, by which the alignment is performed and thus, the argument above is moot. Therefore, the prior art rejection of claim 1 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line nu3mbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESHUI ZHANG/
Primary Examiner, Art Unit 2654